Exhibit 10.1
AMENDMENT
TO
PROMISSORY NOTE




    This Amendment to Promissory Note, dated July 27, 2011 (this “Amendment”),
is entered into by and between Committed Capital Acquisition Corporation (f/k/a
Plastron Acquisition Corp. II) (the "Maker") and Broadband Capital Management
LLC (the "Payee"), and amends that certain Promissory Note issued on May 27,
2011 (No. A-1) (the “Note”).
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.           Section 11 of the Note is hereby deleted in its entirety and
replaced with the following:
 
“Trust Waiver.  Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind
("Claim") in or to any distribution of the trust account in which the proceeds
of the initial public offering (the "IPO") conducted by the Maker and the
proceeds of the sale of the securities issued in a private placement to be
consummated concurrently with the completion of the initial business combination
of the Maker, as described in greater detail in the registration statement and
prospectus filed with the Securities and Exchange Commission in connection with
the IPO, will be deposited, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.”
 
2.           The Note is amended as set forth in this Amendment.  Except only as
modified in this Amendment, the Note shall continue in full force and effect.
 
3.           THIS AMENDMENT, AND THE NOTE AS AMENDED BY THIS AMENDMENT, SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.
 
[Remainder of page intentionally left blank]

 
 
 

--------------------------------------------------------------------------------

 


 
In Witness Whereof, the parties hereto have executed this Amendment as of the
day and year first above written.
 



 
COMMITTED CAPITAL ACQUISITION CORPORATION
         
 
By:
/s/ Philip Wagenheim       Name:  Philip Wagenheim       Title:  Secretary      
   




 
BROADBAND CAPITAL MANAGEMENT LLC
         
 
By:
/s/ Michael Rapp       Name:  Michael Rapp       Title:  Chairman          

 
 
 
 

--------------------------------------------------------------------------------

 